Pardee, J.
In suits against minors, instituted by persons who have rendered services or supplied articles to them, the term “ necessaries ” is not invariably used in its strictest sense, nor is it limited to that which is requisite to sustain life, but includes whatever is proper and suitable in the case of each individual, having reference to his circumstances and condition in life.
The defendant applied to the plaintiff for relief from pain and the prevention of its recurrence; he, finding the cause in the defendant’s decaying and neglected teeth, immediately began the work of relief and repair, and continued the same from time to time during a period of six weeks, until its completion. It was necessary for the preservation of the teeth and the charge therefor is reasonable in amount. In view of the circumstances of this defendant, we have no hesitation in saying that the services are within the legal limitations of the word “ necessaries.”
The teeth upon inspection disclosed their condition to the plaintiff; he could see that they had been neglected and were decaying; and the record does not reveal any effort or intention even on the part of the guardian to repair or preserve them.
Again, friends of the defendant in New Haven had twice previously taken him to the plaintiff for dental services, for which bills had been made out in his name, and had been paid ; his guardian furnishing the money without warning or objection to the plaintiff. These acts on the part of the defendant and his guardian rendered it unnecessary that the plaintiff should have instituted an inquiry as to a guardianship over the defendant, before performing these last services, as a pre-requisite for a recovery in this suit, the work being necessary to meet an unsupplied want. Davis v. Caldwell, 12 Cush., 512 ; Brayshaw v. Eaton, 7 Scott, 187; Dalton v. Gibbs, 7 Scott, 117 ; 2 Greenleaf on Evidence, sec. 366.
There is no error in the judgment complained of.
In this opinion the other judges concurred.